The following opinion was filed February 7, 1922:
Rosenberry, J.
On behalf of the appellant Gold it is contended that, it appearing that there was in the rear of Gold’s car another car following upon which there were lighted larhps which sufficiently lighted the street, the finding of the jury that Gold was not in the exercise of ordinary care in the control and management of his car should be set aside. We shall not take up the evidence in detail, but a careful examination convinces us that there was ample evidence to sustain the verdict of the jury and that the trial court correctly denied the motions made by the defendant Gold to change the answers to the special verdict. Upon this trial the jury found that the collision occurred after 5:45 p. m. on October 12, 1916, and upon the car of the defendant Gold there were not displayed lamps giving a reasonably bright light in the direction in which the automobile was going; that the failure to display such lights was the proximate cause of the injuries to the deceased, Ehlers; that the defendant Gold failed to exercise ordinary care in the operation and management of his automobile at and immediately prior to the time that John Ehlers was injured; that the failure of the defendant Gold to exercise ordinary care in the operation and management of his auto*338mobile was the proximate cause of the injuries to John Ehlers; that John Ehlers was not guilty of contributory negligence; and assessed the damages to the estate of John Ehlers, exclusive of pain and suffering, at- $779, pain and suffering $1,000, pecuniary injury sustained by the widow as the result of the death of John Ehlers $7,000. Upon motion for a new trial the amount assessed for the widow’s pecuniary loss was reduced by the court to- $5,000, and judgment entered accordingly. It is contended that the damages are still too large. The verdict having been approved by the trial court, it is considered that it should not be disturbed in this case.
The Automobile Liability Company was made a defendant, and, as appears in the report of the case in 169 Wis. 494, 173 N. W. 325, upon the first trial the Liability Company moved to amend its answer for the reasons there set out. The trial court denied the motion on the ground that the application for the amendment was not timely, and this disposition of the matter by the trial court was approved by this court. Prior to the commencement of the second trial the Liability Company again moved the court for leave to amend its answer and the motion was again denied' and judgment was rendered against the Liability Company, from which it appeals.
It appears that the car which Gold was driving at the time of the accident was a new car of the same make, type, and description as that upon which the policy of insurance was issued, and differed from it in no respect with the exception of the factory number. It appears that the means of knowledge of the substitution of the new car for the one described in the policy was accessible to the Liability Company at all times. It had issued another policy of insurance upon the car described in the policy, which had been transferred by Gold to his brother. This occurred on August 9, 1916. On August' 14, 1916, Gold reported the accident upon the blank furnished by the company, but failed to give *339the factory number of the car as required. On November 25th a coroner’s inquest was held, upon which the defendant Gold gave testimony showing the substitution of the new car and its factory number and the removal of the license obtained from the old car to the new car without notifying the authorities. It appears that a transcript of this testimony was in use upon the first trial. The Liability Company first demurred to the complaint for insufficiency on the ground that its policy contract covered only injuries to passengers and not to pedestrians, and upon the further ground that the Liability Company could not be jóined as a party defendant with the insured. At the same time counsel for the company appeared on behalf of the defendant Gold and moved the court to strike out those portions of the complaint alleging a cause of action against the Liability Company. On June 30, 1917, the order was sustained. The plaintiff appealed to this court, where the order sustaining the demurrer was reversed. The cause being remitted, the Liability Company served a verified answer admitting that Gold at the time of the accident carried the policy contract of insurance alleged in the complaint and that he held his certificate from the railroad commission permitting him to operate as a bonded carrier and that his state license, motor vehicle factory number, and serial number are as set up in the complaint, and set up the defense that he was not then operating under the policy contract but was in pursuit of his private business. The first trial of the action was begun May 24, 1918, and upon that trial the application for leave to amend the complaint, passed upon in 169 Wis. 494, 173 N. W. 325, was made. Before the second trial and on January 12, 1920, the application was renewed. No concealment was practiced upon the defendant Liability Company either by the plaintiff or b}'- Gold. Gold apparently was of the opinion that his insurance policy covered his liability, for the reason that he promptly reported the happening of the accident to the *340Liability Company. If, as now claimed by the Liability Company, its policy was not applicable, it should have seasonably asserted its freedom from liability upon that ground. It chose, however, to litigate first the question of whether or not it could properly be joined, which could only be done by an admission that its policy of insurance was applicable. It then litigated the question of whether or not Gold was in the course of his business as a bonded carrier, and it was not until late in the course of the first trial that any attempt was made to assert no- liability on the ground that the policy did not cover injuries .inflicted by the substituted car. . There having been no concealment, the means of knowledge having been open to the defendant, the same attorney representing both Gold and the Liability Company upon the first trial down to the time that the amendment was sought, it is considered that the trial court was within the exercise of sound judicial discretion in denying the application for leave to amend.
By the Court. — The judgment appealed from is affirmed upon both appeals.
A motion for a rehearing was denied, with $25 costs, on March 14, 1922.